             Case 1:19-cr-00148-CKK Document 66 Filed 11/25/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

        v.                                             Criminal No. 19-148-1 (CKK)

 PRAKAZREL MICHEL (1),
        Defendant.


                                           ORDER
                                      (November 25, 2020)

       The Court has received the [63] [64] Motions to Withdraw as counsel for Defendant

Prakazrel Michel, submitted by Mr. Barry Pollack, Ms. Jessica Ettinger, and Mr. Randy Zelin.

Collectively, the withdrawal of Mr. Pollack, Ms. Ettinger, and Mr. Zelin would leave Defendant

without legal representation in the action, while the government continues to pursue charges

against him. Accordingly, the Court will HOLD IN ABEYANCE the [63] [64] Motions to

Withdraw. If new defense counsel has not filed an appearance by DECEMBER 21, 2020, current

defense counsel or Defendant shall file a status report on that date indicating how Defendant would

like to proceed in this case. Defense counsel shall confer with Defendant regarding the contents

of this Order. The Court will also separately mail this Order to Defendant at his current address

of record.

       SO ORDERED.

Dated: November 25, 2020
                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge
